—Judgment unanimously affirmed. Memorandum: There is no merit to the contention of defendant that his Fourth Amendment rights were violated when police officers entered his home and arrested him. The officers were admitted by defendant’s father and had probable cause to arrest defendant. The identification card bearing defendant’s name and address was found by police in the back seat of the car where the crime occurred and was not there earlier that day.
Defendant’s contention that the court erred in allowing the in-court identification is also without merit. The People met their burden of establishing the reasonableness of the police conduct and the lack of suggestiveness of the pretrial identification procedures. The fact that the victim knew defendant’s name prior to selecting defendant’s photo from a photographic array was not suggestive of any particular photograph. (Appeal from Judgment of Oneida County Court, Clary, J.—Rape, 1st Degree.) Present—Denman, P. J., Fallon, Wesley, Davis and Boehm, JJ.